 



Exhibit 10.17
Execution Copy
AMENDMENT NO. 1 TO THE
FIRST AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
COFFEYVILLE ACQUISITION II LLC
     This Amendment No. 1 (this “Amendment”) to the First Amended and Restated
Limited Liability Company Agreement of Coffeyville Acquisition II LLC., dated
October 16, 2007 among the entities listed under the heading “Investor Members”
on the signature pages hereto, the individuals listed under the heading
“Management Members” on the signature pages hereto, and the individual listed
under the heading “Outside Members” on the signature pages hereto (the “LLC
Agreement”) is entered into effective as of October 24, 2007. Capitalized terms
used without definition herein have the meanings specified in the LLC Agreement.
     WHEREAS, the LLC Agreement may be amended by a written instrument signed by
each of the Investor Members and, in the case of amendments which adversely
effect the Management Members as a class, by a Majority in Interest (exclusive
of Override Units) of the Management Members.
     NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

  1.   Section 9.1 of the LLC Agreement is hereby amended by adding the
following immediately after Section 9.1(d):

     “(e) Notwithstanding any other provision in this Agreement, (i) any income
recognized by the Company in respect of the dividend received by the Company on
October 24, 2007, shall be allocated for Capital Account maintenance and U.S.
federal income tax purposes among the members in proportion to the number of
Common Units held by each Member as of such date, (ii) the cash received by the
company in respect of such dividend shall be distributed by the Company to the
Members in proportion to the number of Common Units held by each Member as of
such date and (except as otherwise provided by this Section 9.1(e)) shall not
otherwise be taken into account in making the computations required by this
Section 9.1, and (iii) to the extent of the increase, if any, in the value of
the Company’s assets over their value as of October 24, 2007, any distribution
after October 24, 2007 shall be made to the Members in proportion to the number
of Override Units held by each Member as of October 24, 2007 until the aggregate
amount distributed pursuant to this clause (iii) equals the amount that would
have been distributed to such Members in respect of their Override Units under
Section 9.1(b) but for clause (ii) so that, to the extent of such increase in

 



--------------------------------------------------------------------------------



 



value, the aggregate amount received by each Member is the same as what each
Member would have received but for this Section 9.1(e).”

  2.   Other Provisions. Except to the extent expressly provided herein, the LLC
Agreement is not affected hereby and continues in full force and effect in
accordance with its original terms.     3.   Governing Law; Attorney’s Fees.
This Amendment and the rights and obligations of the Members hereunder and the
Persons subject hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, without giving effect to the
choice of law principles thereof. The substantially prevailing party in any
action or proceeding relating to this Amendment shall be entitled to receive an
award of, and to recover from the other party or parties, any fees or expenses
incurred by him, her or it (including, without limitation, reasonable attorneys’
fees and disbursements) in connection with any such action or proceeding.     4.
  Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

* * * * *
[Remainder of page intentionally left blank;
Signature pages follows immediately hereafter]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered as of October 24, 2007.

              INVESTOR MEMBERS
 
            GS CAPITAL PARTNERS V FUND, L.P.
 
  By:   GSCP V Advisors, L.L.C., its General Partner

                  By:   /s/ Kenneth A. Pontarelli       Name:           Title:  
     

              GS CAPITAL PARTNERS V OFFSHORE FUND, L.P.
 
  By:   GSCP V Offshore Advisors, L.L.C., its General Partner

                  By:   /s/ Kenneth A. Pontarelli       Name:           Title:  
     

              GS CAPITAL PARTNERS V INSTITUTIONAL, L.P.
 
  By:   GS Advisors V, L.L.C., its General Partner

                  By:   /s/ Kenneth A. Pontarelli       Name:           Title:  
     

[Signature Page to Amendment No. 1 to the First Amended and Restated Limited
Liability
Company Agreement of Coffeyville Acquisition II LLC]

 



--------------------------------------------------------------------------------



 



                      GS CAPITAL PARTNERS V GmbH & CO. KG         By: Goldman,
Sachs Management GP GmbH,
       its General Partner    
 
               
 
      By:   /s/ Kenneth A. Pontarelli    
 
         
 
Name:    
 
          Title:    

[Signature Page to Amendment No. 1 to the First Amended and Restated Limited
Liability
Company Agreement of Coffeyville Acquisition II LLC]

 



--------------------------------------------------------------------------------



 



                  MANAGEMENT MEMBERS    
 
                /s/ John J. Lipinski         JOHN J. LIPINSKI    
 
                THE TARA K. LIPINSKI 2007 EXEMPT TRUST    
 
           
 
  By:   /s/ Tara K. Lipinski    
 
           
 
      Name: Tara K. Lipinski
Title: Trustee    
 
                THE LIPINSKI 2007 EXEMPT FAMILY TRUST    
 
           
 
  By:   /s/ Patricia E. Lipinski    
 
           
 
      Name: Patricia E. Lipinski    
 
      Title: Trustee    
 
                /s/ Stanley A. Riemann         STANLEY A. RIEMANN    
 
                /s/ James T. Rens         JAMES T. RENS    
 
                /s/ Keith D. Osborn         KEITH D. OSBORN    
 
                /s/ Kevan A. Vick         KEVAN A. VICK    

[Signature Page to Amendment No. 1 to the First Amended and Restated Limited
Liability
Company Agreement of Coffeyville Acquisition II LLC]

 



--------------------------------------------------------------------------------



 



             
 
   /s/ Robert W. Haugen                   ROBERT W. HAUGEN    
 
   /s/ Wyatt E. Jernigan                   WYATT E. JERNIGAN    
 
   /s/ Alan K. Rugh                   ALAN K. RUGH    
 
   /s/ Daniel J. Daly, Jr.                   DANIEL J. DALY, JR.    
 
   /s/ Edmund Gross                   EDMUND GROSS    
 
   /s/ Chris Swanberg                   CHRIS SWANBERG    
 
   /s/ John Huggins                   JOHN HUGGINS    

[Signature Page to Amendment No. 1 to the First Amended and Restated Limited
Liability
Company Agreement of Coffeyville Acquisition II LLC]

 



--------------------------------------------------------------------------------



 



             
 
  OUTSIDE MEMBERS    
 
  /s/ Wesley Clark                   WESLEY CLARK    

 
[Signature Page to Amendment No. 1 to the First Amended and Restated Limited
Liability
Company Agreement of Coffeyville Acquisition II LLC]

 